UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) No. 102, Chengzhan Road Liuzhou City, Guangxi Province, P.R.C. 545007 (86) 772-363-8318 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:141 Pursuant to the requirements of the Securities Exchange Act of 1934, China BCT Pharmacy Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 28, 2013 By: /s/Huitian Tang Name: Huitian Tang Title: Chief Executive Officer
